Case 1:19-cv-00283-MSM-PAS Document 10 Filed 09/09/19 Page 1 of 8 PageID #: 53



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND



CHRISTOPHER JOHNSON,
       Plaintiff

v.                                                       Civil Action No. 1:19-cv-00283-JJM-PAS

CITY OF PROVIDENCE, by and through its
Treasurer, James J. Lombardi, III, alias,
and, MATTHEW SHERIDAN, alias,
individually and in his official
capacity as a Providence Police officer,

            Defendants


                    ANSWER OF DEFENDANT CITY OF PROVIDENCE

                                     Introductory Statement

     1. No answer required.

     2. Defendant denies generally and specifically the allegations contained in Paragraph 2 of
        Plaintiff’s Complaint.

     3. Defendant denies generally and specifically the allegations contained in Paragraph 3 of
        Plaintiff’s Complaint.

                                              II     Parties

     4. Defendant neither admits nor denies but is without knowledge or information sufficient to
        form an opinion as to the truth of the allegations contained in Paragraph 4 of Plaintiff’s
        Complaint and leaves Plaintiff to their proof thereof.

     5. Defendant admits the allegations contained in Paragraph 5 of Plaintiff’s Complaint.

     6. No answer required of this defendant.

                                        III        Jurisdiction

     7. Defendant admits the allegations contained in Paragraph 7 of Plaintiff’s Complaint.
Case 1:19-cv-00283-MSM-PAS Document 10 Filed 09/09/19 Page 2 of 8 PageID #: 54



                                          IV. Venue

   8. Defendant admits the allegations contained in Paragraph 8 of Plaintiff’s Complaint.

                             V. Material Facts: Walking While Black

   9. Defendant neither admits nor denies but is without knowledge or information sufficient to
      form an opinion as to the truth of the allegations contained in Paragraph 9 of Plaintiff’s
      Complaint and leaves Plaintiff to their proof thereof.

   10. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 10 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   11. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 11 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   12. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 12 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   13. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 13 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   14. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 14 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   15. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 15 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   16. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 16 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   17. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 17 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   18. Defendant admits the allegations contained in Paragraph 18 of Plaintiff’s Complaint.

   19. Defendant denies generally and specifically the allegations contained in Paragraph 19 of
       Plaintiff’s Complaint.
Case 1:19-cv-00283-MSM-PAS Document 10 Filed 09/09/19 Page 3 of 8 PageID #: 55




   20. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 20 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   21. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 21 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   22. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 22 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   23. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 23 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   24. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 24 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   25. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 25 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   26. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 26 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   27. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 27 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   28. Defendant admits the allegations contained in Paragraph 28 of Plaintiff’s Complaint.

   29. Defendant denies generally and specifically the allegations contained in Paragraph 29 of
       Plaintiff’s Complaint.

   30. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 30 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   31. Defendant admits the allegations contained in Paragraph 31 of Plaintiff’s Complaint.
Case 1:19-cv-00283-MSM-PAS Document 10 Filed 09/09/19 Page 4 of 8 PageID #: 56



   32. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 32 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   33. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 33 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   34. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 34 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

   35. Defendant neither admits nor denies but is without knowledge or information sufficient to
       form an opinion as to the truth of the allegations contained in Paragraph 35 of Plaintiff’s
       Complaint and leaves Plaintiff to their proof thereof.

                Municipal Liability – Custom and Practice of Racial Profiling

   36. Defendant denies generally and specifically the allegations contained in Paragraph 36 of
       Plaintiff’s Complaint.

   37. Defendant denies generally and specifically the allegations contained in Paragraph 37 of
       Plaintiff’s Complaint.

   38. Defendant denies generally and specifically the allegations contained in Paragraph 38 of
       Plaintiff’s Complaint.

   39. Defendant denies generally and specifically the allegations contained in Paragraph 39 of
       Plaintiff’s Complaint.

   40. Admits he is a defendant denies as to the remaining allegation.

             Municipal Liability – Custom and Practice of Failure to Discipline

   41. Defendant denies generally and specifically the allegations contained in Paragraph 41 of
       Plaintiff’s Complaint.

   42. Defendant denies generally and specifically the allegations contained in Paragraph 42 of
       Plaintiff’s Complaint.

   43. Defendant denies generally and specifically the allegations contained in Paragraph 43 of
       Plaintiff’s Complaint.

   44. Defendant denies generally and specifically the allegations contained in Paragraph 44 of
       Plaintiff’s Complaint.
Case 1:19-cv-00283-MSM-PAS Document 10 Filed 09/09/19 Page 5 of 8 PageID #: 57



    45. Defendant neither admits nor denies but is without knowledge or information sufficient to
        form an opinion as to the truth of the allegations contained in Paragraph 45 of Plaintiff’s
        Complaint and leaves Plaintiff to their proof thereof.

    46. Defendant neither admits nor denies but is without knowledge or information sufficient to
        form an opinion as to the truth of the allegations contained in Paragraph 46 of Plaintiff’s
        Complaint and leaves Plaintiff to their proof thereof.

    47. Defendant neither admits nor denies but is without knowledge or information sufficient to
        form an opinion as to the truth of the allegations contained in Paragraph 47 of Plaintiff’s
        Complaint and leaves Plaintiff to their proof thereof.

    48. Defendant denies generally and specifically the allegations contained in Paragraph 48 of
        Plaintiff’s Complaint.

    49. Defendant denies generally and specifically the allegations contained in Paragraph 49 of
        Plaintiff’s Complaint.

    50. Defendant denies generally and specifically the allegations contained in Paragraph 50 of
        Plaintiff’s Complaint.

                                    VII.   Claims For Relief

    51. Defendant hereby incorporates by reference its answers to Paragraphs 1 through 50 of
        Plaintiff’s Complaint as it fully restated herein.

                                         COURT ONE
  False Arrest in Violation of the Fourth Amendment and Actionable Under 42 U.S.C. § 1983

    52. Defendant denies generally and specifically the allegations contained in Paragraph 52 of
        Plaintiff’s Complaint.

                                     COUNT TWO
    False Arrest and False Imprisonment in Violation of Article 1, §6 of the Rhode Island
                                      Constitution

    53. Defendant denies generally and specifically the allegations contained in Paragraph 53 of
        Plaintiff’s Complaint.

                                        COUNT THREE
    Excessive Force in Violation of the Fourth Amendments Actionable Through 42 U.S.C. § 1983

    54. Defendant denies generally and specifically the allegations contained in Paragraph 54 of
        Plaintiff’s Complaint.
Case 1:19-cv-00283-MSM-PAS Document 10 Filed 09/09/19 Page 6 of 8 PageID #: 58



                                      COUNT FOUR
        Excessive Force in Violation of Article 1, §6 of the Rhode Island Constitution

   55. Defendant denies generally and specifically the allegations contained in Paragraph 55 of
       Plaintiff’s Complaint.

                                       COUNT FIVE
           Denial of Equal Protection in Violation of the Fourteenth Amendment,
                           Actionable Through 42 U.S.C. § 1983

   56. Defendant denies generally and specifically the allegations contained in Paragraph 56 of
       Plaintiff’s Complaint.

                                        COUNT SIX
   Denial of Equal Protection in Violation of Article 1, §2 of the Rhode Island Constitution

   57. Defendant denies generally and specifically the allegations contained in Paragraph 57 of
       Plaintiff’s Complaint.

                                     COUNT SEVEN
           Malicious Prosecution in Violation of the Fourth, Fifth and Fourteenth
                     Amendments, Actionable Through 42 U.S.C. § 1983

   58. Defendant denies generally and specifically the allegations contained in Paragraph 58 of
       Plaintiff’s Complaint.

                                      COUNT EIGHT
                                    Common Law Assault

   59. No answer required of this defendant.

                                      COUNT NINE
                                    Common Law Battery

   60. No answer required of this defendant.

                                      COUNT TEN
                                  Common Law False Arrest

   61. No answer required of this defendant.

                                  COUNT ELEVEN
                            Common Law Malicious Prosecution

   62. No answer required of this defendant.
Case 1:19-cv-00283-MSM-PAS Document 10 Filed 09/09/19 Page 7 of 8 PageID #: 59



                                      COUNT TWELVE
                   Civil Rights Act of 1990, R.I. Gen. Law § 42-112-1 et seq.

   63. No answer required of this defendant.


                                 AFFIRMATIVE DEFENSES

    1. That any injury or damage suffered by the Plaintiff was caused solely by reason of the
Plaintiff’s wrongful acts and conduct.

    2. That the actions of the Defendant and/or Defendant’s agents in all respects were
reasonable, proper and legal.

   3. To the extent that Plaintiff suffered any damages, such damages were caused or
contributed to by the Plaintiff’s negligence.

    4. To the extent that Plaintiff suffered any damages, the risk of such damages were assumed
by the Plaintiff.

   5. The Defendant’s agents acted, at all times material hereto, in good faith.

   6. The Defendant’s agents had legal justification for all its actions relative to the Plaintiff.

   7. Defendant is limited in liability in the sum of One Hundred Thousand Dollars ($100,000)
by R.I. General Law § 9-31-3.

   8. The actions of the Defendant and/or the Defendant’s agents were lawful and proper and
probable cause existed for the arrest of the Plaintiff.

   9.   The City of Providence does not have a policy of using excessive force.

                                        Prayers for Relief

      WHEREFORE, Defendant prays that Plaintiff’s Complaint be denied and dismissed, that
Judgment enter for Defendant, and that Defendant be granted costs and attorney’s fees.

                                         VIII. Demand for Jury Trial

Defendant hereby demands a trial by jury on all counts so triable.
Case 1:19-cv-00283-MSM-PAS Document 10 Filed 09/09/19 Page 8 of 8 PageID #: 60



                                               CITY OF PROVIDENCE,

                                               By its Attorney,

                                               JEFFREY DANA
                                               City Solicitor

                                               /s/ Kevin F. McHugh
                                               Kevin F. McHugh (#3927)
                                               Senior Assistant City Solicitor
                                               Providence Law Department
                                               444 Westminster Street, Suite 220
                                               Providence, RI 02903
                                               (401) 680-5333
                                               (401) 680-5520 (Fax)
                                               Kmchugh@providenceri.gov




                                        CERTIFICATION

       I hereby certify that I have filed the within with the United States District Court on this 9th
day of September, 2019 that a copy is available for viewing and downloading via the ECF system,
and that I have caused a copy to be sent to:

 Shannah Kurland, Esq.
 Skurland.esq@gmail.com

 Michael J. Colucci, Esq.
 mjc@olenn-penza.com


                                               /s/ Kevin F. McHugh
